Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1, 3-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TR 23.714 V0.4.0, "3RD Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on control and user plane separation of EPC nodes (Release 14)," April 25, 2016, 72 pages hereinafter 3GPP in view of Kathuria (US 20170127218 A1). 
 	As per claim 1, 3GPP teaches method for use in a communication network (3GPP, Fig. 6.1.1-1, a method for use in a communication network), the method comprising: acquiring first protocol elements from a user plane of a first network entity of the communication network (3GPP, page 27, section 6.1.1.8.2.2.1, acquiring from a user plane of SGW (serving gateway; first network entity) DHCPv4, DHCPv6, RADIUS or Diameter protocols (first, second, or more); also see page 39, section 6.1.1.13.2.4.1, OpenFlow protocol), the first network entity having a split network function into the user plane and a control plane (3GPP, page 24, section 6.1.1.7.1, SGW is split into control plane and multiple user plane units), acquiring second protocol elements from the control plane of the first network entity (3GPP, page 27, section 6.1.1.8.2.2.1, acquiring from a user plane of SGW (serving gateway; first network entity) DHCPv4, DHCPv6, RADIUS or Diameter protocols (first, second, or more)); generating third protocol elements from the first and second protocol elements for a second network entity of the communication network (3GPP, page 23, section 6.1.1.6.2.1, generating CDRs and usage reports (third protocol elements) based on information from the user plane and control plane of protocols for charging system (i.e. OFCS; Offline Charging System; second network entity of the network)), the second network entity being separate from the first network entity (3GPP, page 23, section 6.1.1.6.2.1, the SGW (serving gateway; first network entity) being separate from OFCS (Offline Charging System; second network entity)). 

 	In the same field of endeavor, Kathuria teaches wherein the method implemented in the user plane of the first network entity (Kathuria, ¶0031, method in user plane of system 100 with MTC-GW 110 (first network entity)), wherein the third protocol elements are sent to the second network entity directly from the user plane of the first network entity (Kathuria, ¶0036, MTC-GW 110 (i.e. user plane of first network entity, ¶0031) directly transfer or send charging data records (CDRs) (i.e. third protocol elements) to an offline billing system (i.e. second network entity))
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kathuria into 3GPP in order to provide control plane and user plane management for machine-type communication for moderate control plane usage, increasing network capacity and sufficient charging opportunities (Kathuria, ¶0006). 
	As per claim 3 as applied to claim 1 above, 3GPP teaches configuring implementation of the method in the user plane per service based on service requirements (3GPP, page 23, section 6.1.1.6.2.2, the implementation of controlling and monitoring traffic statistic, such as gathering of the user plane information and thus the implementation of the method in the user plane, is done per service based on service requirements such as charging mode or traffic handling rules).   
 	As per claim 4 as applied to claim 1 above, 3GPP teaches wherein the first network entity comprises at least one of the following: a gateway (3GPP, page 27, 
 	As per claim 5 as applied to claim 1 above, 3GPP teaches, wherein communication for acquiring the first and/or second protocol elements is performed using an open flow protocol (3GPP, page 39, section 6.1.1.13.2.4.1, OpenFlow protocol).
 	As per claim 6 as applied to claim 1 above, 3GPP teaches, wherein the third protocol elements are transferred to the second network entity via at least one of interfaces Gz, Gzn, Gy and Gyn (3GPP, page 23, section 6.1.1.6.2.1, interfaces Gz, Gzn, Gy and Gyn are interface between SGW (first network entity) and OFCS (second network entity)). 
 	As per claim 8, 3GPP teaches a computer program product embodied on a non-transitory computer-readable medium (3GPP, page 14, section 5.3.1, Central Processing Unit (CPU) memory), said computer program product comprising software code portions (3GPP, page 14, section 5.3.1, CPU includes software codes and instructions) for performing the steps of:
acquiring first protocol elements from a user plane of a first network entity of the communication network (3GPP, page 27, section 6.1.1.8.2.2.1, acquiring from a user 
 	However, 3GPP does not explicitly teach wherein the method implemented in the user plane of the first network entity, wherein the third protocol elements are sent to the second network entity directly from the user plane of the first network entity. 
 	In the same field of endeavor, Kathuria teaches wherein the method implemented in the user plane of the first network entity (Kathuria, ¶0031, method in user plane of system 100 with MTC-GW 110 (first network entity)), wherein the third 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kathuria into 3GPP in order to provide control plane and user plane management for machine-type communication for moderate control plane usage, increasing network capacity and sufficient charging opportunities (Kathuria, ¶0006). 
	As per claim 11, 3GPP teaches an apparatus (3GPP, page 14, section 5.3.2, UE), comprising: at least one processor (3GPP, page 14, section 5.3.1, Central Processing Unit (CPU)), and at least one memory including computer program code(3GPP, page 14, memory including instructions or codes), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (3GPP, page 14, section 5.3.1 and 5.3.2, CPU and memory of the UE cause the UE to perform):  -4- acquiring first protocol elements from a user plane of a first network entity of the communication network (3GPP, page 27, section 6.1.1.8.2.2.1, acquiring from a user plane of SGW (serving gateway; first network entity) DHCPv4, DHCPv6, RADIUS or Diameter protocols (first, second, or more); also see page 39, section 6.1.1.13.2.4.1, OpenFlow protocol), the first network entity having a split network function into the user plane and a control plane (3GPP, page 24, section 6.1.1.7.1, SGW is split into control plane and multiple user plane units), acquiring second protocol elements from the control plane of the first network 
 	However, 3GPP does not explicitly teach wherein the apparatus implemented in the user plane of the first network entity, wherein the third protocol elements are sent to the second network entity directly from the user plane of the first network entity. 
 	In the same field of endeavor, Kathuria teaches wherein the apparatus implemented in the user plane of the first network entity (Kathuria, ¶0031, device or apparatus in user plane of system 100 with MTC-GW 110 (first network entity)), wherein the third protocol elements are sent to the second network entity directly from the user plane of the first network entity (Kathuria, ¶0036, MTC-GW 110 (i.e. user plane of first network entity, ¶0031) directly transfer or send charging data records (CDRs) (i.e. third protocol elements) to an offline billing system (i.e. second network entity))
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kathuria into 3GPP in order to provide control plane and user plane management for 
B.	Claims 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Kathuria (US 20170127218 A1) and further in view of CHEN (US 20160254958 A1). 
 	As per claim 7 as applied to claim 1 above, 3GPP in view of Kathuria does not explicitly teach receiving fourth protocol elements; splitting the fourth protocol elements into a user plane part and a control plane part; and -3-forwarding the user plane part of the fourth protocol elements to the user plane of the first network entity and the control plane part of the fourth protocol elements to the control plane of the first network entity.		In the same field of endeavor, CHEN teaches receiving fourth protocol elements; splitting the fourth protocol elements into a user plane part and a control plane part (CHEN, ¶0094, receiving policy and charging rules function (PCRF) (i.e. fourth protocol elements) and dividing or splitting PCRF into user plane function and control plane function); and -3-forwarding the user plane part of the fourth protocol elements to the user plane of the first network entity and the control plane part of the fourth protocol elements to the control plane of the first network entity (CHEN, ¶0094 and ¶0081, sending user plane function of PCRF to user plane VM (i.e. user plane of first network entity) and the control plane function to control plane VM (i.e. control plane of first network entity)). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into 3GPP in view of Kathuria in order to avoid an issue in the conventional 
 	As per claim 10 as applied to claim 8 above, 3GPP in view of Kathuria does not explicitly teach wherein the program is directly loadable into an internal memory of the processing device.
 	In the same field of endeavor, CHEN teaches wherein the program is directly load into an internal memory of the processing device (CHEN, ¶0104, instruction or programs are directed to the memory of the computer device). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into 3GPP in view of Kathuria in order to avoid an issue in the conventional technology that a virtual machine (VM) cannot be configured flexibly thereby reducing the cost and improving performance price ratio. 
	As per claim 13 as applied to claim 11 above, 3GPP in view of Kathuria does not explicitly teach receiving fourth protocol elements; splitting the fourth protocol elements into a user plane part and a control plane part; and -3-forwarding the user plane part of the fourth protocol elements to the user plane of the first network entity and the control plane part of the fourth protocol elements to the control plane of the first network entity.		In the same field of endeavor, CHEN teaches receiving fourth protocol elements; splitting the fourth protocol elements into a user plane part and a control plane part (CHEN, ¶0094, receiving policy and charging rules function (PCRF) (i.e. fourth protocol elements) and dividing or splitting PCRF into user plane function and control plane function); and -3-forwarding the user plane part of the fourth protocol elements to the user 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into 3GPP in view of Kathuria in order to avoid an issue in the conventional technology that a virtual machine (VM) cannot be configured flexibly thereby reducing the cost and improving performance price ratio. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643